898 F.2d 145Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Muhammad HAMIDULLAH, Plaintiff--Appellant,v.DEPARTMENT OF CORRECTIONS;  Deerfield Correctional Center;Southhampton Correctional Center, Defendants--Appellees.
No. 89-7020.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 24, 1990.Decided:  March 6, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 89-43-AM)
Kenneth Peebles, appellant pro se.
Richard Francis Gorman, III, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Muhammad Hamidullah appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that his appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hamidullah v. Department of Corrections, CA-89-43-AM (E.D.Va. Jan. 10, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.